REASONS FOR ALLOWANCE
Claims 1 and 3-18 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a vehicle comprising: a brake pedal configured to be able to operate a foot brake device; an accelerator pedal located on a right side of the brake pedal; a shift lever; a steering wheel; and a handbrake device which includes a brake lever extending in a front-rear direction and a grip provided at a rear end of the brake lever, and is configured to be able to manually operate and release a parking brake by a parking brake device, wherein the handbrake device supports the brake lever so that the grip is movable between a first position at which the parking brake is released and a second position at which the parking brake is operated, and the second position is set to a position at which the grip is recognized upon a start operation for moving the vehicle with any one of the accelerator pedal, the shift lever, and the steering wheel, the second position is located behind the first position, and when the grip is located in the second position, in a vehicle width direction, a left end of the grip is located on a left side of a right end of the accelerator pedal, as required by claim 1; and a vehicle comprising: a brake pedal configured to be able to operate braking by a foot brake; an accelerator pedal located on a right side of the brake pedal; a shift lever; a steering wheel; and a handbrake device which includes a brake lever extending in a front-rear direction and a grip provided at a rear end of the brake lever, and is configured to be able to manually operate and release a parking brake by a parking brake device, wherein the handbrake device supports the brake lever so that the grip is movable between a first position at which the parking brake is released and a second position at which the parking brake is operated, and the second position is set to a position at which the grip interferes (i.e. located between the seat and steering wheel in the up-down direction or directly underneath the steering wheel, see ¶ [0013], [0015] in the instant written description) with any one of the accelerator pedal, the shift lever, and the steering wheel which are subjected to a start operation, the second position is located behind the first position, and when the grip is located in the second position, in a vehicle width direction, a left end of the grip is located on a left side of a right end of the accelerator pedal, as required by claim 13; and A vehicle comprising: a brake pedal configured to be able to operate a foot brake device; an accelerator pedal located on a right side of the brake pedal; a shift lever; and a handbrake device which includes a brake lever extending in a front-rear direction and a grip provided at a rear end of the brake lever, and is configured to be able to manually operate and release a parking brake by a parking brake device, wherein the handbrake device supports the brake lever so that the grip is movable between a first position at which the parking brake is released and a second position at which the parking brake is operated, and the second position is set to a position at which the grip is recognized upon a start operation for moving the vehicle with any one of the accelerator pedal and the shift lever the second position is located behind the first position, and when the grip is located in the second position, in a vehicle width direction, a left end of the grip is located on a left side of a right end of the accelerator pedal, as required by claim 16.  Froumajou (FR 2753947 A1), Larsen (EP 1431148 A2), Grosseau (U.S. Patent No. 3,672,240 A), and Gilleron (FR 2752802 A1) do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, that the second position is set to a position at which the grip is recognized upon a start operation for moving the vehicle with any one of the accelerator pedal, the shift lever, and the steering wheel, the second position is set to a position at which the grip interferes with any one of the accelerator pedal, the shift lever, and the steering wheel, and when the grip is located in the second position, in a vehicle width direction, a left end of the grip is located on a left side of a right end of the accelerator pedal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656